Title: To James Madison from Sylvanus Bourne, 30 August 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn Consulate Amsterdam Augt. 30 1808.

I hasten to Send the inclosed  to go by the Sheperdess as it contains the advice of the safe arrival at Havre in 24 days of the Schooner Hope Capt Wood with dispatches from our Govt. to Mr Armstrong, which may be interesting for you to be informed of, & I have the honor to be With high Respect Sir Yr Ob Servt.

S Bourne


In my last packet to you  this I ed the word Dispatches in order to facilitate its departure hence without inspection.

